ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
International Promotional Ideas Inc.         )      ASBCA No. 59179
                                             )
Under Contract No. W9128F-13-P-0121          )

APPEARANCE FOR THE APPELLANT:                       Mr. Jack Rosenfeld
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Thomas J. Ingram, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.




                                            ~~·
       Dated: 3 June 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59179, Appeal of International
Promotional Ideas Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals